In an action, inter alia, to recover damages for psychological malpractice and intentional infliction of emotional distress, the defendants appeal from an order of the Supreme Court, Westchester County (Coppola, J.), dated December 14, 1987, which, after a hearing, granted the plaintiffs’ motion for leave to file a late notice of claim.
Ordered that the order is affirmed, without costs or disbursements.
In view of the uncontradicted testimony of the injured plaintiff’s psychiatrist, that from the time her cause of action accrued until she filed her notice of claim she suffered from paranoid schizophrenia and borderline personality disorder with symptoms of hallucinations and impulsive suicidal behavior necessitating frequent and multiple hospitalizations, constant medication and psychotherapy, we agree with the court’s conclusion that she was "insane” within the purview of CPLR 208 in that she had an "over-all inability to function in society” and she is therefore entitled to the tolling provisions of that statute (Barnes v County of Onondaga, 65 NY2d 664; McCarthy v Volkswagen of Am., 55 NY2d 543, 548). Bracken, J. P., Eiber, Spatt and Rosenblatt, JJ., concur.